On Motion for Rehearing.
Our attention is called to the fact that the provision quoted in our original opinion as appearing in both the December 23, 1940, and May 13, 1941, orders, is not contained in the former. It is contained only in the latter. We make this correction in the interest of accuracy. The omission in the former order is, however, of no consequence, as appears from our original opinion. A party at interest had the right under general procedural rules adopted by the Commission to file within 15 days a motion for rehearing of any Commission order. Gulf’s motion was filed January 7, 1941, the fifteenth day after the December 23, 1940, order, and within the time allowed *511by the rules'. If that motion were still pending before the Commission, as contended for by appellants in their 4th point (copied in full in our original opinion), the same results there stated would follow, regardless of absence of the quoted paragraph from the December 23, 1940, order. We are confident, however, in the view expressed in our original opinion, that the Gulf’s motion was effectually disposed of by the order of February 28, 1941, which denied the permit.
With the above correction, the motion is overruled.
Overruled.